Citation Nr: 9916596	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an ear disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 3, 1964 to August 
2, 1968, with subsequent service in the reserves.

The veteran filed a claim in August 1996 for service 
connection for disabilities to include hearing loss and an 
ear disability.  This appeal arises from the March 1997 
rating decision from the Philadelphia, Pennsylvania Regional 
Office (RO) that denied the veteran's claim for service 
connection for hearing loss and an ear disability.  A Notice 
of Disagreement was filed in April 1997 and a Statement of 
the Case was issued in June 1997.  A substantive appeal was 
filed in July 1997 with a request for a personal hearing at 
the RO.  In August 1997, the abovementioned RO hearing was 
held.

In the veteran's informal hearing presentation dated in 
January 1998, he noted that the veteran has a diagnosis of 
tinnitus.  If the veteran wishes to file a claim for service 
connection for this disability, he should make his intentions 
known to the Regional Office.  The issue of service 
connection for tinnitus is not before the Board for review 
and is not inextricably intertwined with the issue on appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current hearing loss to his military service; the 
claim is not plausible.

2.  There is no competent medical evidence linking any 
current ear disability to the veteran's military service; the 
claim is not plausible.



CONCLUSION OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for an ear 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show that he served 
in Vietnam from May 1966 to January 1968.  The veteran's 
primary duty while in Vietnam included warehouseman from May 
1966 to October 1966 and Bn Supply from October 1966 to 
January 1968.  Medals and decorations received include the 
Armed Forces Expeditionary Medal; Vietnam Service Medal with 
one star; Good Conduct Medal; Presidential Unit Citation; 
National Defense Service Medal; Vietnam Campaign Medal with 
60 device; Rifle Marksmanship Marksman Badge.

On a service enlistment examination in July 1964, no history 
of ear trouble or hearing loss was reported.  On examination, 
the veteran's ears were clinically evaluated as normal.  
Bilateral hearing whispered voice was 15/15.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:  (Note:  the ASA units specified in this 
examination report have been converted to the currently used 
ISO units to facilitate comparison of audiological data.)




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
10
LEFT
5
0
5
5
0

On a replacement physical examination in March 1966, the 
veteran's ears were clinically evaluated as normal.  
Bilateral hearing whispered voice was 15/15 and spoken voice 
was 15/15.  

In August 1966, the veteran was seen with a sore right ear.  
The ear drum was obscured by much dead tissue in the canal.  
No perforation was observed.  Erythematous canal was noted.  

A week later in August 1966, the veteran was seen with the 
same complaints, he was no better.  External otitis was 
noted.  

A week later in August 1966, the veteran was seen.  The ear 
appeared to be the same as on the previous visit.  The ear 
was cleaned and much pus was removed.  

In September 1966, the veteran was seen for a recheck of the 
right ear.  Much pus was removed from the ear.  

The veteran returned the next day in September 1966.  The ear 
looked about the same as the previous day, and no additional 
accumulated pus was seen.  There appeared to be perforation 
of the tympanic membrane.  

Two days later in September 1966, it was noted that the 
veteran had improved some.  

In October 1966, the veteran was seen for an ear recheck.  
His treatment was continued.  

Later in October 1966, the veteran was seen for an ear 
recheck.  The ear was cleaned.  Two days later the veteran 
was seen and was much improved.  

 On a separation examination in July 1968, the veteran's ears 
were clinically evaluated as normal.  The veteran's bilateral 
hearing was 15/15 whispered voice and 15/15 spoken voice.  

On a reserve service reenlistment examination in August 1973, 
no history of ear trouble or hearing loss was reported.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
/
30
LEFT
10
0
5
/
25

On a reserve service replacement examination in July 1974, no 
history of ear trouble or hearing loss was reported.  On 
examination, the veteran's ears were clinically evaluated as 
normal.

On a reserve service discharge reenlistment examination in 
June 1976, no history of ear trouble or hearing loss was 
reported.  On examination, the veteran's ears were clinically 
evaluated as normal.  The veteran's bilateral hearing 
whispered voice was 15/15.  

In November 1976, the veteran was seen with pain in the left 
ear for two weeks.  On examination, the left tympanic 
membrane was injected, but there was no exudate.  The right 
ear canal was clear; the tympanic membrane was clean.  The 
impressions include upper respiratory infection - serous 
otitis media.

In December 1976 the veteran was seen for treatment of 
pneumonia.  On examination of the ears, the tympanic 
membranes were within normal limits.  

On a reserve service reenlistment examination in July 1978, 
no history of ear trouble or hearing loss was reported.  On 
examination, the veteran's ears were clinically evaluated as 
normal.  The veteran's bilateral hearing whispered voice was 
15/15.  

In a July 1996 statement, the veteran's sister noted that the 
veteran's hearing was damaged in the service.

In a March 1996 report, the veteran's physician reported that 
the veteran had a 30 percent hearing loss.  The veteran had 
been under his care from 1983 until 1994.

In August 1996, the veteran filed a claim for service 
connection for disabilities to include hearing loss and an 
ear disability.

On a VA examination in September 1996, the veteran reported 
that he had difficulty hearing over the past few years.  He 
reported a history of earaches for the past several years 
that occurred two to three times a year in either ear.  He 
reported a history of noise exposure in the service.  He was 
in the artillery and around rocket fire in Vietnam.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
50
50
50
LEFT
25
10
20
45
45

The summary of audiologic results was that the right ear 
indicated a mild to moderate mixed hearing loss with good 
speech discrimination.  The left ear indicated a moderate 
high frequency sensorineural hearing loss at 3000 hertz and a 
moderate mixed hearing loss was noted at 4000 hertz.  Speech 
discrimination was good in the left ear.

By rating action of March 1997, service connection for 
hearing loss and an ear disability was denied.  The current 
appeal to the Board arises from this denial.

At the August 1997 RO hearing, the veteran testified that he 
has difficulty hearing people and hearing the television.  
The veteran stated that he had an ear infection when he was 
in service.  He did not have a full physical upon separation 
because he was leaving.  After service, he had a minimum of 
two ear infections a year.  While in service, the veteran was 
at the siege of Khe Sanh, from June 1967 to January 1968.  He 
was exposed to incoming mortars and rockets. 

On a VA outpatient record from December 1996, the veteran's 
past medical history included punctured ear drums.  On 
examination, the tympanic membranes were obscured by cerumen.  

On a VA outpatient record from June 1997, the veteran was 
seen with complaints of flaky scalp, eyebrows, nose, and chin 
areas.  On examination, the external auditory canals and 
other areas were scaly.  The impressions included seborrheic 
dermatitis.  

On a VA outpatient record also from December 1996, the 
veteran reported a history of bilateral hearing loss due to 
combat in Vietnam.  Hearing was intact on gross examination.  

On a VA outpatient record from February 1997, the veteran 
reported bilateral hearing loss by audiology due to combat in 
Vietnam.  Hearing was intact on gross examination.

On a VA outpatient record from April 1997, the veteran 
reported bilateral hearing loss by audiology due to combat in 
Vietnam.  Hearing was intact on gross examination.  

On a VA outpatient record from June 1997, the veteran 
reported bilateral hearing loss by audiology due to combat in 
Vietnam.  The veteran complained of left ear ache for two 
days.  There was no trauma or injury.  The veteran felt 
pressure in his right ear.  He reported a history of 
bilateral hearing loss.  He reported his right ear was 
punctured.  He had otitis media of the right ear six months 
ago.  On examination, there was "+LTM + fluid line."  The 
right ear was difficult to observe.  Hearing was intact on 
gross examination.  There was pain of the external pinna of 
the left ear.  The assessments included left ear pain.  

On a VA outpatient record in July 1997, the veteran reported 
bilateral hearing loss by audiology due to combat in Vietnam.  
The veteran was seen for continued left ear pain without 
drainage.  On examination, there was no left ear erythema or 
drainage.  Hearing was intact on gross examination.  The 
assessments included left ear pain.  The etiology was 
possible ear infection.  

On a VA outpatient record in August 1997, the veteran was 
status post recent left ear infection.  The veteran reported 
bilateral hearing loss by audiology due to combat in Vietnam.  
The examination of the ears showed no left ear erythema or 
drainage.  Hearing was intact on gross examination.  

In April 1998, the RO sent a letter to the veteran requesting 
him to return a release of information regarding treatment by 
a private physician. 

A May 1998 notation from the Philadelphia, Pennsylvania VAMC 
shows that no records dating from 1968 for the veteran were 
found.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110,1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war and high frequency hearing 
loss becomes manifest to a degree of 10 percent within 1 year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West l991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154 (West 1991).  In this case, 
the veteran's military occupations were as a warehouseman and 
in supply and no individual decorations were received that 
would denote combat service.  A decision of whether the 
veteran engaged in combat does not need to be reached as the 
provisions of 38 U.S.C.A. § 1154 are limited to the question 
of whether a particular disease or injury occurred in 
service, that is, what happened then, and not with the 
question of either current disability or nexus to service, 
both of which require competent medical evidence.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  In other 
words, these provisions only relax the evidentiary 
requirements for determining what happened in service.  The 
provisions do not establish service connection for a combat 
veteran.  The veteran must still present competent evidence 
of a current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet App 188 (1999).

The veteran is claiming that he currently has hearing loss 
and an ear disability that were incurred in service.  The 
evidence in this case reveals that the first postservice 
evidence of hearing loss was on the reserve examination from 
August 1973 that shows hearing loss of the right ear.  The 
examination was several years post active service.  Hearing 
loss of the left ear was shown on the December 1996 VA 
examination.  

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of hearing loss. 

The service medical records show the veteran was treated for 
an ear infection of the right ear in August 1966 to October 
1966.  A reserve service record from November 1976, several 
years post active service, shows the veteran was seen for a 
left ear infection.  VA outpatient records beginning in June 
1997 show treatment for a left ear infection.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current hearing loss or ear 
disability and his service.  The only evidence that would 
support the veteran's claim is found in his and his sister's 
statements and testimony; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, although the veteran 
reported to physicians hearing loss and ear disability 
resulting from combat in Vietnam, the mere transcription of 
this lay history by a physician does not constitute competent 
medical evidence sufficient to render the claim well 
grounded.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for hearing loss 
or an ear disability, those claims must be denied.



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hearing loss is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for an ear disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

